DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Claim Status
Claims 1 and 5 (Currently amended)
Claims 2-4 (Original)

Response to Argument
Applicant’s amendments and arguments filed on 12/17/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the amended claims presented in this office action.
Regarding the Applicant argument, on page 4 and 5 of the Remarks, that the prior art(s) does/do not teach the amended claim 1 recitation " a setting unit that: sets a communication system to at least one of a first communication system having a first  in amended claim 5, where "the second communication system [is set] during a failure diagnosis to be performed in a start-up of the battery monitoring apparatus.", the Examiner respectfully disagrees because
Hase teaches in Fig. 1, a setting unit 14, [0027] [0033] [0037] that:
sets a communication system (via 15, Fig. 1 [0032]-[0034]) to at least one of a first communication system ([0032]-[0034], communication between 10 and 3 for monitoring state of battery, e.g., voltage, current, temperature of battery 5, Fig. 1) having a first communication period (period of the relays 4, 6 turned on [0023] [0028] for monitoring state of battery 5, via communication between 10 and 3, Fig. 1) and 
a communication unit 15 [0033] [0035] that: communicates with another battery monitoring apparatus 10 of the plurality of battery monitoring apparatuses 10 by using the communication system [0032]-[0034] set by the setting unit 14 [0027] [0033] [0037],
the communication units (15, Fig. 1 [0033] [0035]) of the plurality of battery monitoring apparatuses (10, Fig. 1) collectively communicate an event result ([0034], lines 5-13, last 8 lines) in the first communication system ([0032]-[0034], communication between 10 and 3 for monitoring state of battery, e.g., voltage, current, temperature of battery 5, Fig. 1)
In other words, Hase teaches battery monitoring system for battery state per abstract, [0021] [0034] during battery charging/discharging [0003] [0025]; in which relays 4, 6 are turned on [0023] [0028] for the first communication system having the first communication period for monitored battery state data, between the battery controllers and the main controller 3; the turned on period of the relays 4, 6 is equivalent to T1 of the Application’s Fig. 1 or 6. 
Hase does not explicitly teach a second communication system having a second communication period, during a failure diagnosis, relays turned on period, equivalent to T2 of the Application’s Fig. 1 or 6, for the relay failure detection or the relay contact sticking or welding detection/diagnosis performed at startup per [0003] [0020] [0039] Fig. 1, 6 of the application.
However, using a diagnostics communication system having a period shorter than the period of the regular communication system is known in the art.  For example,
Katou teaches in Fig. 1 and 2, a controller 13
performs checking relays RB1, RB2, RPb, RGb with diagnosis for contact welding [0026]; controls and monitors charge/discharge status [0023] [0060] of battery BAT1, BAT2;
sets the communication system [0024] [0025] to a second communication system  during checking relays for a contact welding [0026] having a second communication period which is a shorter communication period, relay turned on period during checking and/or diagnosis timing period must be shorter than period of relays turned on during monitoring the battery state, than the first communication period during monitoring state of batteries [0023] [0060] for charge/discharge per abstract; 
sets the communication system [0024] [0025] to the second communication system during a failure diagnosis [0026]; relays diagnosis timing period, Fig. 3-6 to be performed in a start-up [0060] of the corresponding battery monitoring apparatus [0023] [0060]; 
sets the communication system [0024] [0025] to the first communication system having a first communication period during monitoring state of batteries [0023] [0060] for charge/discharge with relays turned on per abstract after the failure diagnosis [0026] relays diagnosis timing period, Fig. 3-6),
wherein the communication units [0024] [0025] of the plurality of battery monitoring apparatuses VD1 or VD2, voltage detection of BAT1 or BAT2, sent to ECU 13; [0023] collectively communicate an event result e.g., voltage of BAT1 or BAT2 detected by VD1 or VD2, sent to ECU 13 in the first communication period during monitoring state of batteries [0023] [0060] for charge/discharge with relays turned on period per abstract, and 
collectively communicate an event result [0032], lines 3-8, adding diagnosis to diagnostic history and alert user of relay contact welding detection each time an event is terminated event of contact welding detection process ended, [0032], last line in the second communication system [0026].
In conclusion, Hase teaches battery monitoring system for battery state per abstract, [0021] [0034] during battery charging/discharging period [0003] [0025]; in which relays 4, 6 turned on [0023] [0028] for the first communication system and the first period for monitoring/collecting battery state data, between the battery controllers and the main controller 3; a communication unit 15 that: communicates with another battery monitoring apparatus 10 of the plurality of battery monitoring apparatuses 10 by using the communication system [0032]-[0034] set by the setting unit.
Hase does not explicitly teach a second communication system and a second period during a failure diagnosis for the relay failure detection or the relay contact sticking or welding detection/diagnosis performed at startup per [0003] [0020] [0039] of the application.
However, the second communication system and the second period, during a failure diagnosis disclosed by Katou can be incorporated into Hase’s and performed to ensure the relays working properly prior to the first communication system for battery monitoring during charge/discharge disclosed by Hase.
The combination of Hase and Katou discloses the amended claims 1 and 5 in arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hase (U.S. 2016/0054393), in view of Katou (U.S. 2014/0354054).

Regarding claim 1, Hase teaches a battery monitoring system (1, Fig. 1; abstract [0021] [0034]) comprising: 
a plurality of battery monitoring apparatuses (10, Fig. 1 [0027]) respectively associated with battery packs (5 of 2-1 to 2-5, Fig. 1; [0021] [0022]), each of the battery monitoring apparatuses (10, Fig. 1 [0027]) including: 
a setting unit (14, Fig. 1; [0027] [0033] [0037]) that: sets a communication system (via 15, Fig. 1 [0032]-[0034]) to at least one of a first communication system ([0032]-[0034], communication between 10 and 3 for monitoring state of battery, e.g., voltage, current, temperature of battery 5, Fig. 1) having a first communication period (period of the relays 4, 6 turned on [0023] [0028] for monitoring state of battery 5, via communication between 10 and 3, Fig. 1) and 
 
a communication unit (15, Fig. 1 [0033] [0035]) that: communicates with another battery monitoring apparatus (10, Fig. 1) of the plurality of battery monitoring apparatuses (10, Fig. 1) by using the communication system ([0032]-[0034]) set by the setting unit (14, Fig. 1; [0027] [0033] [0037]),
wherein the communication units (15, Fig. 1 [0033] [0035]) of the plurality of battery monitoring apparatuses (10, Fig. 1) collectively communicate an event result ([0034], lines 5-13, last 8 lines) in the first communication system ([0032]-[0034], communication between 10 and 3 for monitoring state of battery, e.g., voltage, current, temperature of battery 5, Fig. 1)
Hase does not explicitly teach a second communication system having a second communication period which is a shorter communication period than the first communication period; sets the communication system to the second communication system during a failure diagnosis to be performed (in a start-up of the corresponding battery monitoring apparatus); (wherein the setting unit sets the communication system to the first communication system) after the failure diagnosis; and collectively communicate an event result each time an event is terminated in the second communication system.
In other words, Hase teaches battery monitoring system for battery state per abstract, [0021] [0034] during battery charging/discharging [0003] [0025]; in which 
Hase does not explicitly teach a second communication system having a second communication period during a failure diagnosis (relays turned on period, equivalent to T2 of the Application’s Fig. 1 or 6, for the relay failure detection or the relay contact sticking or welding detection/diagnosis performed at startup per [0003] [0020] [0039] Fig. 1, 6 of the application).
However, using a diagnostics communication system having a period shorter than the period of the regular communication system is known in the art.  For example,
Katou teaches in Fig. 1, a controller (ECU 13) performs checking relays (RB1, RB2, RPb, RGb) with diagnosis for contact welding ([0026], Fig. 2); controls and monitors charge/discharge status ([0023] [0060) of battery (BAT1, BAT2);
sets the communication system ([0024] [0025]) to a second communication system (during checking relays for a contact welding [0026]) having a second communication period which is a shorter communication period (relay turned on period during checking and/or diagnosis timing period must be shorter than the period of relays turned on to monitor the battery state during charge/discharge) than the first communication period (communication period for monitoring state of batteries [0023] [0060] during battery charge/discharge per abstract); 
sets the communication system ([0024] [0025]) to the second communication system ([0026]) during a failure diagnosis ([0026], Fig. 2; relays diagnosis timing period, 
sets the communication system ([0024] [0025]) to the first communication system having a first communication period (communication period during monitoring state of batteries [0023] [0060] charge/discharge with relays turned on per abstract) after the failure diagnosis ([0026] Fig. 2; relays diagnosis timing period, Fig. 3-6),
wherein the communication units ([0024] [0025]) of the plurality of battery monitoring apparatuses (VD1 or VD2, voltage detection of BAT1 or BAT2, sent to ECU 13, Fig. 1; [0023]) collectively communicate an event result (voltage of BAT1 or BAT2 detected by VD1 or VD2, sent to ECU 13, Fig. 1; [0023]) in the first communication system (communication for monitoring state of batteries [0023] [0060] during battery charge/discharge with relays turned on period per abstract), and 
collectively communicate an event result ([0032], lines 3-8, adding diagnosis to diagnostic history and alert user of relay contact welding detection) each time an event is terminated (event of contact welding detection process ended, [0032], last line) in the second communication system ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second communication system having a second communication period which is a shorter communication period than the first communication period; sets the communication system to the second communication system during a failure diagnosis to be performed in a start-up of the corresponding battery monitoring apparatus; sets the communication system to the first communication system after the failure diagnosis; and collectively communicate an event result each time an event is 

Regarding claim 3, Hase teaches the battery monitoring system according to claim 1, in view of Katou, wherein the setting unit (14, Fig. 1; [0027] [0033] [0037]) sets, during the failure diagnosis ([0026], Fig. 2; relays diagnosis timing period, Fig. 3-6; Katou), the communication systems (15, Fig. 1; [0033] [0035]) to the first communication system ([0032]-[0034], monitoring state of battery, e.g., voltage, current, temperature of battery 5) (communication for monitoring state of batteries S23 S26, Fig. 2; [0060] during battery charge/discharge per abstract; Katou) in addition to the second communication system ([0026], Fig. 2; Katou), and 
the communication unit ([0024] [0025]; Katou) communicates with the other battery monitoring apparatus (VD1 or VD2, voltage detection of BAT1 or BAT2, sent to ECU 13; [0023]; Katou) by using the first communication system (communication for monitoring state of batteries [0023] [0060]; in which VD1 or VD2 of BAT1 or BAT2, Fig. 1, are detected and used to determine SOC1, SOC2 of S23, S26 following S17, Fig. 2; Katou) when communication using the second communication system fails (welding state or failure relay detected S17 followed by S23 and/or S26, Fig. 2; Katou) during the failure diagnosis ([0026] Fig. 2; Katou).
Regarding claim 4, Hase teaches the battery monitoring system according to claim 3, in view of Katou, wherein the communication unit (15, Fig. 1 [0033] [0035]) starts next 
when the communication using the second communication system ([0026], Fig. 2; Katou) succeeds during the failure diagnosis (none contact welding or no failure of any relay is detected; S1-S12, with answer No in each of S3, S6, S11, Fig. 2; S1 correspond to t1, Fig. 3 and t11, Fig. 4 [0027]; S12 correspond to t9, Fig. 3 [0034] [0035]; none contact welding or no abnormal relay diagnosis time period t1-t9, Fig. 3 [0034] [0035]; Katou).
Regarding claim 5, Hase teaches a battery monitoring apparatus (1, Fig. 1; abstract [0021] [0034]) comprising:
a setting unit (14, Fig. 1; [0027] [0033] [0037]) that: sets a communication system ([0032]-[0034]) to at least one of a first communication system ([0032]-[0034], communication between 10 and 3 for state of battery, e.g., voltage, current, temperature of battery 5) having a first communication period (period of the relays 4, 6 turned on [0023] [0028] for state of battery 5, via communication between 10 and 3, Fig. 1);

sets the communication system ([0032]-[0034]) to the first communication system ([0032]-[0034], communication between 10 and 3 for state of battery, e.g., voltage, current, temperature of battery 5); and 
a communication unit (15, Fig. 1 [0033] [0035]) that: performs communication by using the communication system ([0032]-[0034]) set by the setting unit (14, Fig. 1; [0027] [0033] [0037]);
communicates an event result ([0034], lines 5-13, last 8 lines) in the first communication system ([0032]-[0034], communication between 10 and 3 for state of battery, e.g., voltage, current, temperature of battery 5).
Hase does not explicitly teach a second communication system having a second communication period which is a shorter communication period than the first communication period, (sets the communication system to) the second communication system during a failure diagnosis (to be performed at a start of charge or discharge by one or more battery packs); (sets the communication system to the first communication system) after the failure diagnosis; communicates an event result each time an event is terminated the second communication system
In other words, Hase teaches battery monitoring system for battery state per abstract, [0021] [0034] during battery charging/discharging [0003] [0025]; in which the 
Hase does not explicitly teach a second communication system during a failure diagnosis (for the relay failure detection or the relay contact sticking or welding detection/diagnosis performed at startup per [0003] [0020] [0039] of the application).
Katou teaches in Fig. 1, a controller (ECU 13) performs checking relays (RB1, RB2, RPb, RGb) with diagnosis for contact welding ([0026], Fig. 2); controls and monitors charge/discharge status ([0023] [0060) of battery (BAT1, BAT2);
a second communication system ([0026] Fig. 2) having a second communication period which is a shorter communication period (relay diagnosis timing period must be shorter than timing period to monitor the battery state during charge/discharge with the relays turned on) than the first communication period (communication period for monitoring state of batteries [0023] [0060] during battery charge/discharge per abstract); 
sets the communication system ([0024] [0025]) to the second communication system ([0026]) during a failure diagnosis ([0026] Fig. 2; relays diagnosis timing period, Fig. 3-6) to be performed in a start-up ([0060]) of the corresponding battery monitoring apparatus ([0023] [0060]); 
sets the communication system ([0024] [0025]) to the first communication system having a first communication period (communication period for monitoring state of batteries [0023] [0060] during battery charge/discharge per abstract) after the failure diagnosis ([0026], Fig. 2; relays diagnosis timing period, Fig. 3-6); 

communicates an event result ([0032], lines 3-8, adding diagnosis to diagnostic history and alert user of relay contact welding detection) each time an event is terminated (event of contact welding detection process ended, [0032], last line) the second communication system ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second communication system having a second communication period which is a shorter communication period than the first communication period; sets the communication system to the second communication system during a failure diagnosis to be performed (in a start-up of the corresponding battery monitoring apparatus); (sets the communication system to the first communication system) after the failure diagnosis; communicates an event result each time an event is terminated the second communication system of Katou’s into Hase’s, in order to ensure the relays working properly prior to using the relays for batteries charge/discharge.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hase (U.S. 2016/0054393) and Katou (U.S. 2014/0354054), as applied above in claim 1, in view of Song (U.S. 2015/0084598).
Regarding claim 2, Hase teaches the battery monitoring system according to claim 1, in view of Katou, wherein the plurality of battery monitoring apparatuses (10, Fig. 1  apparatuses (10, Fig. 1 [0027]), and 
The combination does not explicitly teach one battery monitoring apparatus of the two battery monitoring apparatuses is a master battery monitoring apparatus, and another battery monitoring apparatus is a slave battery monitoring apparatus.
Song teaches one battery monitoring apparatus of the two battery monitoring apparatuses (410, 420, Fig. 4) is a master battery monitoring apparatus (410, Fig. 4), and another battery monitoring apparatus is a slave battery monitoring apparatus (420, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one battery monitoring apparatus of the two battery monitoring apparatuses is a master battery monitoring apparatus, and another battery monitoring apparatus is a slave battery monitoring apparatus of Song’s into Hase’s in view of Katou’s, in order to provide a system of battery monitoring apparatuses in which one apparatus can be controlled by the other apparatus during battery charge/discharge.
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2010/0244847, U.S. 2011/0298276, U.S. 2013/0049973, U.S. 2016/0163127, U.S. 2011/0054708 and U.S. 2016/0233560.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859